Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 NEWS RELEASE Contact: Dave Horin Chief Financial Officer (212) 356-0545 Rodman & Renshaw Capital Group, Inc. Receives NASDAQ Staff Letter Regarding Failure to Hold its Annual Shareholders Meeting by End of 2009 Fiscal Year Definitive Proxy Filed with SEC for Annual Shareholders Meeting to be held on February 5, 2010 New York, NY January 8, 2010  Rodman & Renshaw Capital Group, Inc. (NASDAQ: RODM) today announced that on January 6, 2010 it received a NASDAQ staff deficiency letter indicating that it failed to comply with the requirement to solicit proxies and hold an annual meeting of shareholders prior to December 31, 2009 as required by the NASDAQ continued listing standard set forth in NASDAQ Marketplace Rule 5620(a) and (b), subjecting its shares to delisting. Rodman also announced that it filed a definitive proxy statement on January 8, 2010 for an annual meeting of shareholders to be held on February 5, 2010. Rodman expects to mail proxy materials on or about
